Citation Nr: 1522391	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the severance of service connection for diabetes mellitus with bilateral foot peripheral neuropathy and granuloma annulare was proper?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, severing service connection for diabetes mellitus with bilateral foot peripheral neuropathy and granuloma annulare.

In December 2013, the Veteran provided testimony at a videoconference hearing.  Following the hearing, the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.

Also, the record reveals that the Veteran submitted medical evidence in September 2013 but did not provide a waiver of initial consideration by the AOJ.  However, since the issue is being remanded, the AOJ will have a chance to review this evidence for the merits decision.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for diabetes mellitus in March 2010. At that time, the examiner opined, based on the evidence of record, that the Veteran had diabetes mellitus with associated bilateral forefoot micro neural abnormality and granuloma annulare.  In a March 2010 RO decision, the RO granted service connection for diabetes mellitus with bilateral foot peripheral neuropathy and granuloma annulare on a presumptive basis due to the Veteran's service in Vietnam.   In November 2010 a VA examiner opined that there was no evidence supporting a diagnosis of diabetes mellitus.  Based on this evidence, the RO issued a rating decision in April 2011 proposing to sever service connection for diabetes mellitus.  In August 2011, the RO sought an independent medical opinion from a VA examiner who also opined that the evidence did not support a diagnosis of diabetes mellitus.  Rather, the examiner felt that diagnostic testing of record showed that the Veteran had impaired glucose tolerance.     

In an August 2012 rating decision, the RO severed service connection for diabetes mellitus effective November 1, 2012.  Following the receipt of a notice of disagreement, the RO issued a statement of the case in June 2013 that referred to the issue as "entitlement to compensation for diabetes mellitus, type 2, with bilateral foot peripheral neuropathy, and granuloma annulare," instead of whether the severance of service connection for diabetes mellitus was proper.  In a July 2013 VA Form 9, the Veteran perfected the appeal.  The Board finds that further development is needed before this issue can be adjudicated. 

Under applicable criteria, once service connection has been granted, it can be severed only upon the showing that the final rating decision granting service connection was "clearly erroneous."  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

In this case, the question for consideration is whether the diagnoses relied upon in the August 2012 rating decision, specifically that the Veteran does not have diabetes mellitus, was erroneous.  The provisions of 38 C.F.R. § 3.105(d) (2014) state that, "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

Clear and unmistakable error (CUE) is defined as "'a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When considering CUE for the purpose of severance of service connection benefits, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480. 

The Veteran testified at the December 2013 hearing that he underwent lumbar spine surgery in March 2013 at a private hospital and that he was given insulin due to high glucose readings.  A review of the record reveals that the Veteran underwent cervical spine surgery in November 2012 and lumbar spine surgery in March 2013 at Alaska Regional Hospital.  A private medication discharge summary dated in November 2012 from Alaska Regional Hospital indicates that the Veteran was administered insulin.  However, hospitalization records from the Veteran's cervical spine surgery in October 2012 and the lumbar spine surgery in March 2013 at Alaska Regional Hospital are not associated with the claims folder and should be obtained.  

Moreover, in a July 2013 private neurological report it was noted that there was electrodiagnostic evidence of sensorineural axonal polyneuropathy.  This finding was made after the August 2011 VA examiner's determination that there was no evidence of peripheral diabetic neuropathy.   

In the light of the above, a new VA examination is required before the claim can be properly adjudicated.  

Also, all further adjudication of this issue should be properly referred to as to "whether the severance of service connection for diabetes mellitus with bilateral foot peripheral neuropathy and granuloma annulare was proper."

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain all treatment records dated from October 2012 to March 2013 from Alaska Regional Hospital. After securing the necessary authorization, these records should be requested.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

2.  After obtaining any additional records to the extent possible, schedule the Veteran for an appropriate VA examination to determine whether he currently has diabetes mellitus.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review must be noted in the examination report.  In determining whether the Veteran has diabetes mellitus, perform all necessary diagnostic testing and associate the results with the examination report. 

The examiner should answer the following question:

Can you certify that, in light of all accumulated evidence, the diagnoses of diabetes mellitus are clearly erroneous? 

The examiner should set forth all examination findings along with the complete rationale for the conclusion reached.  Please provide a complete explanation for the opinion.

3.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




